DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2019 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2021 and 09/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirae (US 3738619, hereinafter Shirae) in view of Bonitati et al. (US 5586821, hereinafter Bonitati), Floan (US PGPub 2012/0320705, hereinafter Floan), and Ooblek – The Corn Starch and Water Experiment (https://web.archive.org/web/20150531052319/https://sciencebob.com/ooblek-the-corn-starch-and-water-experiment/, hereinafter Ooblek).
Regarding claim 1, Shirae discloses a system for forming a play compound comprising:
play compound components including a powder (column 6, line 40, “milk powder”) and an additional component (column 6, lines 41-42) selectively added to provide a visual and/or tactile effect; water (column 6, line 39, “water”); and
an apparatus comprising:

a base (seat 4 and body 1) in which the cavity is formed;
an arm (handle 8) which, when operated, rotates about an axis located on a center axis of the cavity, thereby causing agitation and mixture of the play compound components and the water located within the cavity to form the play compound (column 3, line 66-column 4, line 10) and
a storage means (detachable cup 2) in which the formed play compound is stored in a pliable form and from which the play compound can be selectively removed for play (column 4, lines 11-13; the cup 2 would clearly be capable of storing any material).
Shirae is silent to the base including or receiving thereon a container for storage of several types of powder in which the cavity is formed.  Bonitati teaches a mixing system (figure 1) having a base (storage tray 10) including or receiving thereon a container (packets 14) for storage of several types of powder.  To one of ordinary skill in the art before the effective filing date of the invention, it would have been obvious to have provided the base and stores of Bonitati for the purpose of containing different components for the mixture and the mixture itself such that they are portable with the mixing apparatus, as seen in the figures of Bonitati.
Shirae is silent to a horizontally-oriented mixing arm including radially-spaced mixing members.  Floan teaches a system including an apparatus that has a horizontally-oriented mixing arm (figure 1, arm 16) including radially-spaced mixing members (vanes 13, 13’, 19, and 19’).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have 
Regarding the terms “play compound” and  “play compound components,” it is the Examiners position that “play” is, at best, an intended use of the system.  It is well-settled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The structure of Shirae is clearly capable of forming a compound that would be structurally capable of “play,” and thus the claim is met.
Assuming, arguendo, that “play compound components” are not disclosed by Shirae, Ooblek discloses mixing powder and liquid to form a play compound (see image of children playing with the formed compound).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have combined the system of Shirae with the components of Ooblek for the purpose of forming a compound having desired properties.  Further, because the apparatus of Shirae is intended for mixing powder and liquid, it would be fully capable of mixing the powder and liquid presented by Ooblek.
Regarding claim 7, the provision of the play compound components is a method of operation of the device that has no effect on its structure other than a capability.  Shirae discloses providing components in powder form (column 6, example 2) and has all the necessary structure to perform the function recited in claim 7, and is thus In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Thus, the providing of a premixed powder is deemed to be irrelevant to the issue of patentability of the device.  Because Shirae would clearly be capable of mixing a premixed powder, this claim is met.
Regarding claim 11, Shirae discloses premixed powder provided in a predetermined quantity such that when the user adds and mixes the said predetermined quantity of premixed powder with a predetermined quantity of water a play compound with predetermined characteristics is formed (column 6, example 2 recites predetermined quantities of materials).
Regarding claim 12, the claim places no requirement on the apparatus.  The claim only states that a plurality of premixed powder types can be selectively used alone or in combination to form a particular compound.  The apparatus of Shirae clearly has this capability based on the examples set forth in the reference, meeting the claim.
Regarding claim 13, Shirae discloses system comprising:
a powder (column 6, line 40, “milk powder”),
a liquid (column 6, line 39, “water”); and
an apparatus comprising:
a base (figure 1, seat 4 and body 1),
a cavity (within housing 3) included in, or received by, the base in which the powder and the liquid are mixed,

a storage means (detachable cup 2) for storing the play compound in a pliable form.
Shirae is silent to stores for storing the powder and at least one other type of powder, the at least one other type of powder differing in a characteristic selected from the group consisting of color, consistency, ingredients, and additional components and which can be selectively used alone or in combination to provide a tactile and/or visual effect when added to the play compound.  Bonitati teaches a mixing system (figure 1) having stores (storage tray 10) for storing the powder and at least one other type of powder, the at least one other type of powder differing in a characteristic selected from the group consisting of color, consistency, ingredients, and additional components and which can be selectively used alone or in combination to provide a tactile and/or visual effect when added to the play compound (packets 14 would be fully capable of storing such additional powders).  To one of ordinary skill in the art before the effective filing date of the invention, it would have been obvious to have provided the base and stores of Bonitati for the purpose of containing different components for the mixture and the mixture itself such that they are portable with the mixing apparatus, as seen in the figures of Bonitati.
Shirae is silent to the powder comprising one or more of the recited materials.  Ooblek discloses mixing powder and liquid to form a play compound, wherein the powder includes a starch (see “Cornstarch” under “You will need” heading).  To one of 
Regarding the term “play compound” it is the Examiners position that “play” is, at best, an intended use of the system.  This position is supported by the language of the preamble “for forming a play compound” (“for” indicates that “forming a play compound” is an intended use of the recited system).  See MPEP 2111.02.  It is well-settled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The structure of Shirae is clearly capable of forming a compound that would be structurally capable of “play,” and thus the claim is met.
Assuming, arguendo,
Regarding claim 14, Shirae teaches the rotating arm (figure 1, handle 8) being rotated about an axis located on a central axis of the cavity (stem 7 forms this axis).
Regarding claim 15, Shirae discloses the rotation of the rotating arm being caused by manual movement of a handle located externally of the cavity (figure 1, handle 8).  It can be seen that handle 8 would be manually moved and is located externally of the cavity.
Regarding claim 18, Shirae does not explicitly disclose a non-Newtonian fluid.  Ooblek teaches a non-Newtonian fluid (see “Now for the science…” section).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have combined the system of Shirae with the components of Ooblek for the purpose of forming a compound having desired properties.  Further, because the apparatus of Shirae is intended for mixing powder and liquid, it would be fully capable of mixing the powder and liquid presented by Ooblek.
Regarding claim 19, Shirae and Ooblek disclose the mixing of powder types having different properties to form different mixtures.  The milk powder of Shirae and the cornstarch of Ooblek clearly vary at least in terms of additional components.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided different powder types having different properties for the purpose of obtaining different mixtures.
Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shirae (US 3738619, hereinafter Shirae) in view of Bonitati et al. (US 5586821, hereinafter Bonitati), Floan (US PGPub 2012/0320705, hereinafter Floan), and Ooblek – The Corn Starch and Water Experiment (https://web.archive.org/web/20150531052319/https://sciencebob.com/ooblek-the-corn-starch-and-water-experiment/, hereinafter Ooblek), as applied to claims 7 and 13 above, and further in view of Vendrely et al. (US PGPub 2002/0067658, hereinafter Vendrely).
Regarding claims 8 and 16, Shirae is silent to a port as recited.  Vendrely teaches an apparatus wherein an arm (figure 7, crank 40, shaft 104, and blade 52) includes one or more ports (delivery port 122) through which the powder is poured to introduce the same into the cavity to be mixed with the liquid in the cavity.  The Examiner notes that, although the port in Vendrely is intended for the addition of liquid, the structure would be fully capable of acting as an inlet for powder as well, and thus meets the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Shirae with the port in the arm, as in Vendrely, for the purpose of introducing material through the shaft at multiple points within the cavity to ensure more uniform mixing, as can be seen in the delivery port of Vendrely.
Regarding claim 9, the introduction of the premixed powder into the cavity as the arm is moved is a method of operation of the device that has no effect on its structure other than a capability.  The device of Vendrely includes an inlet (figure 7, port 122) and an arm (crank 40, shaft 104, and blade 52) that is movable, and thus is fully capable of performing the function of introducing powder as the arm is moved, meeting the claim.  As held in In re Casey, supra, “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Thus, the introduction of the premixed powder as the arm is moved is deemed to be irrelevant to the issue of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that, with respect to the alleged difference between a food product and a so-called “play compound” presented by the Applicant, children often play with their food.  The idea that a food product and a so-called “play compound” are mutually exclusive is clearly incorrect and, as stated above, is merely based on an intended use of the material.  It is certainly possible to play with a food product such as ice cream, and many people do, whether or not that is the intent of the ice cream producer.  Nonetheless, the rejections presented above include a reference teaching a compound intended for play.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774